DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This Non-Final Office action is in response to Application’s application filed on June 23, 2021. Claims 41-60 are currently pending and examined.

Continuation
2. 	This application is a continuation Application of U.S. Application No. 16/420,508 filed on May 23, 2019, now U.S. Patent No. 11/074,523, and U.S. Application No. 13/421,595 filed on March 15, 2012, now U.S. Patent No. 9659260). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-29 are pending
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 1, and 9 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/074,523.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.
5. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	      Claims 1, and 9 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,659,260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.


	 			Claim Rejections - 35 USC §101
6. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
7. 	Claims 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of organizing and updating a plurality of task records for output to a user without significantly more. 
	
Subject Matter Eligibility Standard	
	When considering subject matter eligibility under 35 U.S.C.101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Specifically, claim 24 is directed to a method. The claim falls under one of the four statutory classes of invention. 
 	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
The Examiner notes Claim 24 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
Claim 41 recites:
	a memory and a processor: 
 affiliating an attachment with at least one of: a task record and a time record; 
affiliating the attachment with a calendar record representing at least one of: at least one task record and at least one time record; 
transmitting the calendar record and the attachment to at least one of: a local task management module, a web-based task management module, a third party calendar server, a third party calendar client and a non-calendar application; and 
providing an output corresponding to the attachment to a user via at least one of the interface and a display of the computing device, after at least one of the calendar records s transmitted.	
This is considered a business decision.
 	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The judicial exception is not integrated into a practical application. The claimed server, interface and computing device are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 

 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
 	The claimed modules, server, interface and computing device are also seen as generic computer components storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed additional elements are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative. The claim also recites several modules(i.e., a task management module, and a web-based task management module). However, it is noted that computer modules or software not embodied in a computer readable storage medium to be executed by a computer processor are not statutory under 35 U.S.C. 101.
 	The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore, claim 24 does not amount to significantly more than the abstract idea itself. 
 	Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are directed to an abstract idea.
	The dependent claims do not cure this deficiency.
	Claims 25 further limit the abstract idea by reciting “wherein the attachment is at least one of a text file.”.  
	Claims 26 further limits the abstract idea by reciting “wherein calendar events created by users in third party calendar clients are used as containers to send content for affiliation with at least one of a task record and a time record maintained by the task management module”. It is noted that computer modules or software not embodied in a computer readable storage medium to be executed by a computer processor are not statutory under 35 U.S.C. 101.
	Claim 27 further limits the abstract idea by reciting “wherein calendar containers are used to transport affiliated content from the task management module to a third party calendar application”.  It is noted that computer modules or software not embodied in a computer readable storage medium to be executed by a computer processor are not statutory under 35 U.S.C. 101.
	Claim 28 further limits the abstract idea by reciting “wherein calendar containers are used to transport affiliated content from a third party application to the task management module”.  It is noted that computer modules or software not embodied in a computer readable storage medium to be executed by a computer processor are not statutory under 35 U.S.C. 101.
	Claim 29 further limits the abstract idea by reciting “exporting the calendar record and its attachment to a second user”.  
	The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.
	For the foregoing reasons, claims 1-29 cover subject matter that is judicially-excepted from patent eligibility under § 101.
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	a. O’Brien (U.S. Patent No. 8,296,170) discloses a project management system for creation of a project or process definition which includes all activities required to complete the process as well as any dependencies, conditions, and deadlines for each activity, and participants designated to carry out the activities including a project or timeline definition phase and a project monitoring and status reporting phase.
 	b. Cullen (U.S. Publication No.2006019039) teaches creating project group records, create project master records, 3) associate project master records with a project group, defining relationships between projects within a project group (a project hierarchy), associating various business attributes to both project groups and projects, creating SOW records, associating SOW records with projects, associating SOW records with each other, defining relationships between associated SOWs, creating records relative to business events within a buyer entity, associating business event records to projects, associating business event records to SOWs, creating budget group records, create budget master records, associating budget master records to budget group records, associating budget master records with project record(s), associating budget master records with SOW record(s), creating contract records, and associating contract records to project record(s). 
 
Conclusion 
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ROMAIN JEANTY whose telephone number is (571) 272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJ/


/ROMAIN JEANTY/Primary Examiner, Art Unit 3623